Case 1:16-cr-00348-JSR Document 32 Filed 08/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
No. 16-CR-348 (JSR)

DAVID YOUNGER

WHEREAS, pursuant to the Amended Judgment in a Criminal Case against defendant
David Younger filed on October 25, 2016 (Dkt #18), Dr. Younger is required to inter alia make

monthly restitution payments in the amount of $10,000;

WHEREAS, due to the COVID-19 coronavirus pandemic defendant Younger’s primary
source of income from his medical practice has been interrupted rendering him unable to meet

the monthly restitution obligation;

WHEREAS, counsel for defendant Younger made an application dated March 26, 2020
for a 90-day suspension of his restitution obligations which was granted by the Court on March

26, 2020 (Dkt # 30);

 

 

 
Case 1:16-cr-00348-JSR Document 32 Filed 08/04/20 Page 2 of 2

WHEREAS, counsel for defendant Younger made an application dated June 4, 2020 for
an additional 60-day suspension of his restitution obligations which was granted by the Court on

June 5, 2020 (Dkt # 31); and

WHEREAS, due to the COVID-19 coronavirus pandemic’s continuing disruption of
defendant Younger’s primary source of income, counsel for defendant Younger has made an
application for an additional 60-day suspension of his restitution obligations, and such

application is unopposed by the government;

IT IS ORDERED that defendant Younger’s obligation to make monthly restitution
payments is temporarily suspended for an additional 60-day period. This shall in no way alter

the total amount of restitution owed by Dr. Younger or alter the Judgment against defendant

Younger in any other way.

 

 

DATE JED S. RAKOFF United States District Judge

 

 

 

 

 

 
